


Exhibit 10.20

The Company has redacted certain portions of this Exhibit, pursuant an FOIA
Confidential Treatment Request, pursuant to Rule 24b-2, under the Securities
Exchange Act of 1934, as amended. The application for Confidential Treatment was
mailed to the Secretary of the Commission on January 24, 2007. The omitted
material has been included in the application for Confidential Treatment.

AGREEMENT

BETWEEN

CARACO PHARMACEUTICAL LABORATORIES LTD

AND

SUN PHARMACEUTICAL INDUSTRIES LIMITED

THIS AGREEMENT, made this 19th day of January 2007 (“Effective Date”), by and
between CARACO PHARMACEUTICAL LABORATORIES LTD, a Michigan corporation
(“Caraco”), having its Registered Office at 1150 Elijah McCoy Drive, Detroit, MI
48202, U.S.A. and SUN PHARMACEUTICAL INDUSTRIES LIMITED, an Indian corporation
(“Sun”) having its Registered Office at SPARC, Tandalja, Vadodara 390 020 India.

WHEREAS, Sun and Caraco each wish to enter into an agreement pursuant to which
Caraco wishes to market Sun generic pharmaceutical products which require ANDAs
in the United States of America, its territories and possessions, including
Puerto Rico (the “Territory”) and Sun wishes to sell agreed products whether
developed or under development and/or whether ANDA approved or under ANDA
approval to Caraco for marketing/sale by Caraco in the Territory.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

               LICENSE TO MARKET OF PRODUCTS BY SUN TO CARACO.

 

 

1.1

OFFER OF THE PRODUCTS BY SUN AND ACCEPTANCE BY CARACO. The generic
pharmaceutical products which require ANDAs may be offered from time to time for
inclusion under this Agreement by Sun to Caraco for marketing, distributing,
selling, using, licensing by Caraco in the Territory. Caraco shall inform Sun
within 30 days of such offer whether Caraco would be interested to market the
same under this Agreement and on Caraco’s acceptance by the stipulated period of
30 days, the same products (“Products”) shall be included under this Agreement.
*************************

 

 

1.2

LICENSE TO SELL PRODUCTS. During the term of this Agreement, Sun, pursuant to
the terms and conditions set forth herein, hereby grants to Caraco the exclusive
right to market,

1

--------------------------------------------------------------------------------




 

 

 

 

advertise, promote, distribute, sell, offer to sell, use, license and otherwise
exploit the Products in the Territory (the “License”).

 

 

1.3

MANUFACTURE OF PRODUCTS. Sun shall manufacture each Product in accordance with
all applicable laws and regulations and Current Good Manufacturing Practices
(defined below), whether such Products are being manufactured in connection with
the submission and seeking of approval of an ANDA or for sale to the public
following approval of an ANDA with respect thereto.

 

 

1.4

MARKETING AND PRICING OF PRODUCTS. Subject to any limitations imposed as a
result of its financial condition, Caraco shall (a) use its best efforts,
consistent with Caraco’s usual customary practices, to market each Product in
the Territory, and provide marketing personnel and such other capabilities as
are reasonably appropriate. ****************************************

 

 

1.5

**************************************************************

 

 

1.6

NO ACTIVITIES OUTSIDE OF THE TERRITORY. Caraco shall not make, use or sell, or
grant rights to others to make, use or sell the Product outside the Territory
without the consent of Sun.

 

 

1.7

NO ASSIGNMENT OF PRODUCTS; SHARING OF INFORMATION. Without the written consent
of Sun (which may be granted or withheld in its sole discretion), Caraco shall
not (a) grant rights to any third person, to make, use or sell the Product,
whether by assignment, license, sale or other transfer; and/or (b) sell, assign
or otherwise permit access to or use of the data supporting any ANDA for a
Product, or to the ANDAs themselves, to any person or entity other than Sun, the
FDA and any other governmental agency or body with jurisdiction.

 

 

2.

OBLIGATIONS OF SUN WITH RESPECT TO THE PRODUCTS.

 

 

2.1

CONDUCT OF TESTS AND STUDIES. For the Products agreed under this Agreement for
which ANDA approval is yet to be applied for, Sun shall conduct, at its own
expense, subject to reimbursement under Section 8 below, excluding consideration
pursuant to Section 3 below, complete development, and all tests, including a
bioequivalence study (or studies) and/or pilot studies designed to provide
clinical information to assist in the development of clinical bioequivalence
protocols and bioanalytic methods, and any clinical trials which Sun and/or
Caraco deem to be reasonably necessary to enable Sun to prepare and to file with
the FDA an application for an ANDA for each Product. Sun shall select suitable
clinical research organizations to conduct any such studies and trials.

 

 

 

(a)

Sun shall, at its sole expense, produce quantities of any Product as necessary
for use in such studies and trials. Such Products shall be produced in
accordance with those current good manufacturing regulations established in 21
CFR Parts 210

2

--------------------------------------------------------------------------------




 

 

 

 

 

and 211, as such sections, from time to time, may be amended or supplemented, or
any successor provisions (“Current Good Manufacturing Practices”).

 

 

 

 

(b)

Sun shall, in connection with its clinical studies, develop manufacturing
procedures, batch records, packaging and labeling instructions, release
specifications, and quality assurance procedures and put the procedures into an
FDA accepted format.

 

 

 

 

(c)

Caraco shall have the right, but not the obligation, to conduct audits or
inspect the manufacturing facilities of Sun from where the Product is being
supplied for the purpose of its evaluation by providing advance notice of 5
working days to Sun.

 

 

 

 

(d)

Any recalls will be reimbursed by the party responsible for the recall.
Reimbursement will be based on HDMA guidelines current at the time of the recall
along with additional costs requested by our customers associated with the
recall.

 

 

 

2.2

PREPARATION AND SUBMISSION OF ANDAS. Sun shall complete and submit the ANDA for
each Product to the FDA as promptly as commercially practicable, shall promptly
respond to inquiries by the FDA in connection with the Product, and shall
monitor and support the submission. Sun shall, when requested by Caraco, inform
Caraco regarding the ANDA registration status for the Products. Sun shall pay
all expenses in connection with such submission and monitoring for each
submitted Product, including the filing fee and all legal and consulting fees
and expenses. In any ANDA process for a Product, Sun shall:

 

 

 

 

(a)

Identify itself as the manufacturer, and identify the packagers, labelers, and
contract laboratories whose components or services are used in production of the
Product;

 

 

 

 

(b)

Submit methods, process and cleaning validations;

 

 

 

 

(c)

Submit a signed certificate evidencing its compliance with Current Good
Manufacturing Practices;

 

 

 

 

(d)

Submit executed master formula and batch production and control records;

 

 

 

 

(e)

Adequately describe the precautions taken to ensure proper labeling;

 

 

 

 

(f)

Submit specifications and test methods for testing the Product during the
manufacturing process;

 

 

 

 

(g)

Submit the appropriate packaging information;

 

 

 

 

(h)

Submit the appropriate stability information; and

3

--------------------------------------------------------------------------------




 

 

 

 

 

(i)

submit such other information, documentation or other matters as (1) required by
applicable FDA rules or regulations, (2) reasonably determined by Sun or Caraco
to be necessary or advisable to permit the expeditious approval of such ANDA;
and/or (3) requested by the FDA.

 

 

 

2.3

MANUFACTURE OF SUN ANDA PRODUCTS. Sun shall manufacture each Product in
accordance with Current Good Manufacturing Practices, whether such Products are
being manufactured in connection with the submission and seeking of approval of
an ANDA or for sale to the public following approval of an ANDA with respect
thereto.

 

 

3.

CONSIDERATION.

 

 

3.1

CONSIDERATION. In consideration of the marketing and distribution of the
Products, Caraco shall receive *** of the net selling price of the Products.
*********************** The net sales price is defined as the sales price less
all typical trade and cash discounts, returns, free goods, rebates, chargebacks,
fee for service and shelf stock allowances.
************************************************************

 

 

 

It is hereby agreed and understood by the parties that all the marketing,
selling and distribution expenses for the sale of the Product shall be paid and
born by Caraco at Caraco’s own cost.

 

 

 

************************************************************************

 

 

 

************************************************************************

 

 

3.2

TERMS OF PAYMENT. As consideration of Sun’s entering into this Agreement, Caraco
shall make the following payments to Sun under the following conditions:

 

 

 

(a)

Reports and Payment. Caraco shall pay to Sun the Export Price of the Products
purchased within sixty (60) days following the receipt of the product,
**********************Sun shall send all invoices to the attention of Caraco’s
accounting department. Each payment shall be accompanied by a report in
sufficient detail to permit confirmation of the accuracy of the payment made.

 

 

 

 

 

Caraco shall provide a quarterly Sales Report for the Products. The report shall
generally include sales details by customer and Product (e.g. sales value during
the period, sales quantity, average sales price of the Products, average credit
period allowed, charge backs or any other pricing calculations, special bundling
of products’ offers which Caraco may have with customers which may affect the
sales of the Products, realization of products) Caraco further agrees to provide
such other reports and/or details as may be reasonably requested by Sun and
agreed to by Caraco.

4

--------------------------------------------------------------------------------




 

 

 

 

(b)

Manner of Payment. All payments hereunder shall be payable in United States
dollars, by wire transfer to a bank account designated by Sun unless otherwise
specified in writing by Sun.

 

 

 

 

(c)

Late Payments. In the event that any payment due hereunder is not made when due,
the payment shall accrue interest from that date due at the rate of five percent
per annum; provided, however, that in no event shall such range exceed the
maximum legal annual interest rate. The payment of such interest shall not limit
Sun from exercising any other rights it may have as a consequence of the
lateness of any payment.

 

 

 

 

(d)

Records. During the term of this Agreement, and for a period of a minimum of
five (5) years after its expiration or termination (or whatever is required by
applicable law or any regulatory authority), Caraco and Sun shall keep complete
and accurate records in sufficient detail to permit Sun or Caraco, as the case
may be, to confirm the accuracy of all payments due and paid hereunder.

 

 

 

 

(e)

Taxes. The parties agree that each is responsible for its own taxes attributable
to this Agreement.

 

 

 

4.

PURCHASE FORMS. To the extent of any conflict or inconsistency between this
Agreement and any purchase orders, purchase order releases, confirmations,
acceptances and similar documents submitted by a party in conducting the
activities contemplated under this Agreement, the terms of this Agreement shall
govern.

 

 

 

5.

CONFIRMATION. Sun shall confirm each purchase order within seven (7) business
days from the date of receipt of a purchase order and shall supply a Product
within a maximum of sixty (60) days from the date of acceptance of a purchase
order, or later if so specified in the purchase order.

 

 

 

6.

DELIVERIES. Delivery terms for the Product shall be prepaid by Sun or such other
manufacturing facility designated by Sun. Sun shall ship the Products in
accordance with Caraco’s purchase order form or as otherwise directed by Caraco
in writing. Title to any Products purchased by Caraco shall pass to Caraco upon
the delivery of such Product to Caraco.

 

 

 

7.

FORECASTS. Not later than four (4) months prior to the anticipated date of
commercialization of a particular Product in the Territory, Caraco will provide
Sun with a twelve (12) month forecast of Caraco’s requirements of that Product.
**********************************************************
**********************************************************************************
**********************************************************************************
All orders will be for full batch quantities. It is understood that Sun will not
maintain a Product inventory in excess of the firm portion of the forecast, but
will produce a Product upon receipt of that portion of Caraco’s forecasts that
constitute firm orders. Caraco agrees to use commercially reasonable efforts to
purchase a sufficient amount of a

5

--------------------------------------------------------------------------------




 

 

 

Product to enable Caraco to carry sufficient inventory to allow for fluctuations
in sales demand so as to allow Sun reasonable lead time to meet increased
demand. Sun will use commercially reasonable efforts to meet any increase in
demand in excess of the allowed adjustment, but will not be obligated to do so.

 

 

8.

DEVELOPMENT AND LITIGATION AND RELATED COSTS. Sun will bear all development and
legal/litigation costs for the Products having bio-equivalency study costs of
***** $U.S. or less. Where the bio-equivalency study costs and legal/litigation
costs for the Products exceed ***** $U.S for a Product, legal costs for
infringement and/or other litigation along with the bio-equivalency study costs
related to that Product will be apportioned in such proportion as may be
mutually agreed ,on product to product basis, by both the parties to this
Agreement. Sun shall provide Caraco with copies of all legal and other relevant
bio-equivalency study invoices; pay the fees in full and bill Caraco for its
agreed proportionate share. When the offer to market any Product, at the sole
discretion of Sun, is made by Sun to Caraco under this Agreement, Caraco has the
responsibility to assess the potential litigation costs prior to accepting to
market the product.

 

 

9.

REPRESENTATIONS AND WARRANTIES OF SUN.

 

 

 

Sun, as an inducement to Caraco to enter into this Agreement, represents,
warrants and covenants to Caraco as follows:

 

 

9.1

RIGHTS TO PROPRIETARY TECHNOLOGICAL INFORMATION. Sun will have at the time a
Product is delivered to Caraco, the full right, power and authority to grant the
exclusive License to the Products, and intellectual property rights relating to
each Product, to Caraco in the Territory pursuant to the terms of this Agreement
to permit Caraco to perform pursuant to this Agreement and market and sell each
Product free and clear of any mortgage, lien, encumbrance or any other
third-party interest of any kind. Sun is not aware of any facts or circumstances
that a Product is subject to any restriction, covenant, license (other than this
Agreement) or judicial and administrative order of any kind which detract in any
material respect from the value of the Product, or which could interfere with
Caraco’s exercise of its rights in the Territory as contemplated by this
Agreement.

 

 

9.2

RIGHTS TO PRODUCTS. Sun shall inform Caraco about any notice or knowledge, if
any that (i) that the rights to develop, market and sell any of the Products
have been challenged in any judicial or administrative proceeding, or (ii) any
person, entity or product has infringed or will infringe any patent or other
rights of Sun with respect to any Product, or (iii) any patent rights or other
intellectual property rights, including but not limited to rights of trademark,
trade and copyright have been infringed by Sun or will be infringed by Caraco by
virtue of performing the activities contemplated by this Agreement.

 

 

9.3

RIGHT TO EXECUTE AND PERFORM. Sun has full right, power and authority to execute
and deliver this Agreement, and to perform its obligations under it, and has
taken

6

--------------------------------------------------------------------------------




 

 

 

all necessary action to authorize such execution, delivery and performance. This
Agreement constitutes legal, valid and binding obligation of Sun enforceable
against it in accordance with its terms.

 

 

9.4

COMPLIANCE WITH LAWS. Sun will comply with all applicable laws in connection
with performance of its obligations under this Agreement. The execution,
delivery and performance of this Agreement by Sun does not violate any provision
of applicable law or of any regulation, order decree of any court, arbitration
or governmental authority, or any other agreement to which Sun is a party. No
consents, approvals or authorizations, registrations or filings are required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement, except as have been obtained or set forth in this Agreement.

 

 

9.5

SURVIVABILITY. The foregoing representations, warranties and covenants shall
survive the termination of this Agreement, shall be deemed to be made anew each
time that a Product is delivered by Sun to Caraco, and shall not be affected by
any examination made by or on behalf of Caraco, the knowledge of its officers,
directors, stockholders, employees or agents or the acceptance of any
certificate or opinion.

 

 

10.

REPRESENTATIONS AND WARRANTIES OF CARACO.

 

 

 

As an inducement to Sun to enter into this Agreement, Caraco represents and
warrants to Sun as follows:

 

 

10.1

RIGHT TO EXECUTE AND PERFORM. Caraco has full right, power and authority to
execute and deliver this Agreement, and to perform its obligations under it, and
has taken all necessary action to authorize such execution, delivery and
performance. This Agreement constitutes the legal, valid and binding obligation
of Caraco, enforceable against it in accordance with its terms.

 

 

10.2

COMPETING PRODUCTS. During the term of this Agreement, Caraco shall not
manufacture, sell, distribute or market the same or similar products to the
Products which are subject to this Agreement, which the development list related
thereto will be reviewed from time to time, from other suppliers in TERRITORY
and the specific Product is covered under this Agreement.

 

 

10.3

COMPLIANCE WITH LAW. Caraco will comply with all applicable laws in connection
with performance of its obligations under this Agreement. The execution,
delivery and performance of this Agreement by Caraco does not and will not
violate any provision of applicable law or of any regulation, order decree of
any court, arbitration or governmental authority or any other agreement to which
Caraco is a party. No consents, approvals or authorizations, registrations or
filings are required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement, except as had been obtained or set
forth in this Agreement.

7

--------------------------------------------------------------------------------




 

 

10.4

SURVIVABILITY. The foregoing representations, warranties and covenants shall
survive the termination of this Agreement, and shall be deemed to be made anew
each time that a Product is delivered by Sun to Caraco, and shall not be
affected by any examination made by or on behalf of Sun, the knowledge of its
officers, directors, stockholders, employees or agents or the acceptance of any
certificate or opinion.

 

 

11.

INDEMNIFICATION, INSURANCE AND LIMITATIONS OF LIABILITY.

 

 

11.1

Caraco shall indemnify, defend and hold harmless, Sun, its affiliates and its
stockholders, directors, officers, employees, advisors and agents against any
and all liability, damage, loss or expenses (including reasonable fees, costs
and expenses of attorneys and other professionals and court costs, but excluding
consequential damages for lost profits) resulting from, arising out of or
connected with: (a) any breach of the representations, warranties or covenants
by Caraco in this Agreement, and/or (b) any negligence, intentional misconduct
or other wrongdoing of Caraco, and/or (c) any claim by third parties relating to
the distribution, promotion, use or sale of the Products by Caraco (except for
liabilities, damages, losses or expenses which are Sun’s obligation under
Section 11.2 below). These indemnification obligations shall survive the
termination of this Agreement or the termination of any Product.

 

 

11.2

Sun shall indemnify, defend and hold harmless, Caraco, its affiliates and its
stockholders, directors, officers, employees, advisors and agents against any
and all liability, damage, loss or expenses (including reasonable fees, costs
and expenses of attorneys and other professionals and court costs, but excluding
consequential damages for lost profits) resulting from, arising out of or
connected with (a) any breach of the representations, warranties or covenants by
Sun in this Agreement, and/or (b) any negligence, intentional misconduct or
other wrongdoing of Sun, and/or (c) the manufacture, operation and/or design of
any Product, including all product liability claims; and/or (d) any claim,
demand or suit alleging that any Product infringes any third party’s patent,
copyright, trademark, trade secret or other intellectual property right, except
when this clause is excluded for any Product as mutually agreed by and between
Sun and Caraco. These indemnification obligations shall survive the termination
of this Agreement or the termination of any Product.

8

--------------------------------------------------------------------------------




 

 

 

 

11.3

Sun undertakes that it shall carry out within reasonable time of entering into
this Agreement and will continue to carry, with insurance companies rated A- or
better, the insurance coverage set forth in this Section 11.3, continuously
during the term of this Agreement, and thereafter as provided herein:

 

 

 

(a)

Commercial general liability insurance on an occurrence form containing such
limits as may be mutually agreed upon by Sun and Caraco protecting against
bodily injury, property damage and personal injury claims arising from the
exposures of: (i) product liability; and (ii) contractual liability; and:

 

 

 

 

 

(i)

this coverage must specifically state that the insurance provided by Sun shall
be considered primary and non-contributory, any of Caraco’s insurance shall be
considered excess for the purpose of responding to claims;

 

 

 

 

 

 

(ii)

Sun shall add Caraco as an Additional Insured on the policy by having the
insurance carrier issue an Additional Insured Endorsement(s);

 

 

 

 

 

 

(iii)

Commercial general liability insurance coverage must be maintained for ten (10)
years after the termination or expiration of this Agreement.

 

 

 

 

 

(b)

Sun must disclose all applicable insurance policy deductibles and/or
self-insured retentions, and agrees to be liable for all costs within the
deductibles and/or self-insured retentions.

 

 

 

 

(c)

Sun shall evidence that such all insurance required under this Agreement is in
force by furnishing Caraco with a Certificate of Insurance, or if requested by
Caraco, certified copies of the insurance policies. Any attempt by Sun to cancel
or modify any insurance coverage, or any failure by Sun to maintain such
insurance coverage, shall be a default under this Agreement and, upon such
default, Caraco will have the right to terminate this Agreement and/or exercise
any of its rights at law or at equity unless the same has arisen due to non
reimbursement by Caraco of insurance expenses incurred by Sun for the for the
Products under this Agreement pursuant to Section 3.1 of this Agreement. In
addition to any other remedies, Caraco may, at its discretion, withhold payment
of any sums due under this Agreement until Sun provides adequate proof of
insurance.

 

 

 

11.4

Except as expressly provided herein, in no event shall either party be liable to
the other party in connection with this Agreement and/or the Products,
regardless of the form of action or theory of recovery, for any: (a) indirect,
special, exemplary, consequential, incidental or punitive damages, even if that
party has been advised of the possibility of such damages; and/or (b) lost
profits, lost revenues, lost business expectancy, business interruption losses
and/or benefit of the bargain damages. The limitations set forth in Sections
11.4(a) and (b) do not apply to any liability or amounts related to or arising
from

9

--------------------------------------------------------------------------------




 

 

 

 

a party’s indemnification obligations under this Agreement and/or a party’s
breach of its confidentiality obligations under this Agreement.

 

 

12.

TERM AND TERMINATION

 

 

12.1

TERM. The initial term of this Agreement shall be three (3) years from the
Effective Date except that to the extent the License period for a Product is
less than 3 years, this Agreement shall be effective for each such Product until
completion of 3 years from the date of launch of that Product in the Territory.
The License granted with respect to any Product delivered by Sun to Caraco and
as to which Caraco and Sun have fulfilled their obligations, shall continue
until the expiration or termination of this Agreement. Prior to 90 days of the
expiration date of the Agreement either party may request a 1 year extension of
the Agreement with no material changes and/or or a renewal of another 3 year
agreement after an economics review , which will be mutually agreed upon by both
parties in writing. Should the parties not agree to extend this Agreement, then
this Agreement will end at midnight EST on the 3rd anniversary date of this
Agreement.

 

 

12.2

TERMINATION. At any time, this Agreement may be terminated in its entirety or
with respect to a single Product, as provided below, by giving written notice to
that effect, as follows:

 

 

 

(a)

by either party, if the other party is in material default or in material breach
of any term or provision hereof or material breach of any representation or
warranty in this Agreement, and such material default or material breach
continues and is not remedied with thirty (30) days of notice of such default or
breach, however that in case of non-supply by Sun pursuant to a confirmed
purchase order, Sun is using its best efforts to effect such cure, Caraco shall
not be entitled to terminate unless cure has not been resolved in 90 days.

 

 

 

 

(b)

by Caraco, for any given Product, if prior to a Product passing the applicable
bioequivalence study or studies, Caraco in its reasonable discretion determines,
prior to reasonable time in advance to the receipt of FDA approvals, that it
would not be viable to develop and market the Product in the Territory, provided
however that in that case the cost of development and/or studies incurred by Sun
shall be shared between Sun and Caraco at mutually agreed upon proportions.

 

 

 

 

(c)

by Sun for any given Product, in the event Caraco materially fails to perform
its material obligations with respect to the Product, and fails to cure such
failure within thirty (30) days of notice of such failure from Sun (or if a cure
is not reasonably possible within thirty days, such longer period as is
necessary to cure such failure so long as it is agreed by Sun). In such event,
Sun may elect to have the distribution rights for Sun ANDA Products terminated.

 

 

 

 

(d)

by either party in the event that there is a change of control of other party.

10

--------------------------------------------------------------------------------




 

 

 

 

(e)

by Sun if Caraco fails to obtain its fair market share for a specific product as
stated under Section 1.5 hereinabove.

 

 

 

 

(f)

by Sun without any cause or reason provided however that Caraco shall be
entitled to receive the estimated amount of foregone profit, as mutually agreed
to be worked out based upon the historical data for the Product, for the balance
term of the Agreement for the relevant Product paid in quarterly increments.

 

 

 

12.3

NO PREJUDICE TO RIGHTS. The termination of this Agreement or of any given
Product shall be without prejudice to any rights and obligations of either party
accrued prior to the effective date of such termination, unless explicitly
otherwise agreed or otherwise provided in this Agreement.

 

 

13.

CONFIDENTIALITY

 

 

13.1

During the term of this Agreement, each party may disclose to the other party
(orally, in writing, or electronically), or a party may obtain, observe, or
otherwise be granted access to, information and materials considered
confidential by the other party. Confidential information includes, but is not
limited to, non-public information relating to Products, compensation, research,
services, developments, inventions, processes, protocols, methods of operation,
techniques, strategies, programs (both software and firmware), designs, systems,
proposed business arrangements, results of testing, distribution, engineering,
marketing, financial, merchandising and/or sales information, individual
customer profiles, customer lists and/or aggregated customer data (“Confidential
Information”). Confidential Information must be marked or identified as
“confidential” by the disclosing party, unless the information should reasonably
be understood by the receiving party to be confidential or proprietary under the
circumstances.

 

 

13.2

Each party shall use the other party’s Confidential Information only for the
purposes of this Agreement, and not for its own or any third party’s benefit.
Each party shall maintain the confidentiality of the other party’s Confidential
Information in the same manner in which it protects its own Confidential
Information of like kind, but in no event shall either party take less than
reasonable precautions to prevent the unauthorized disclosure or use of the
other party’s Confidential Information. In addition, neither party shall make
any unauthorized commercial use of the other party’s Confidential Information.

 

 

13.3

Except as expressly provided herein, each party is permitted to disclose the
other party’s Confidential Information only to its employees and agents who have
a need-to-know the Confidential Information in order for that party to exercise
its rights and/or perform its obligations under this Agreement: (a) the party
advises each such employee or agent of the confidential nature of the other
party’s Confidential Information; and (b) each such employee and agent has
agreed to comply with the provisions of this Agreement. Each party shall be and
remain fully liable and responsible for its employees’ and/or agents’
unauthorized disclosure or use of the other party’s Confidential Information.

11

--------------------------------------------------------------------------------




 

 

13.4

Each party is permitted to disclose the other party’s Confidential Information
as legally required in response to a court order, subpoena, administrative
proceeding and/or similar legal process; provided that it gives the other party
reasonable notice of the request, and an opportunity to defend and/or attempt to
limit or prevent the disclosure of its Confidential Information.

 

 

13.5

The provisions of this Section shall not apply to information that the receiving
party can prove: (a) was in its possession prior to receipt or disclosure
hereunder; (b) was or became public knowledge through no fault of the receiving
party or any of its employees or agents; (c) was lawfully disclosed to the
receiving party by a third party through no breach of any obligation of
confidentiality owed to the disclosing party; or (d) was created by the
receiving party independently of any access to or use of the disclosing party’s
Confidential Information.

 

 

13.6

Each party acknowledges and agrees that its unauthorized disclosure or use of
the other party’s Confidential Information will cause damage to the other party
that may not be adequately compensated through money damages. As such, each
party expressly consents to the entry of an order for equitable remedies,
including, but not limited to, temporary, preliminary and permanent injunctions
to remedy any actual or threatened unauthorized disclosure or use of the
disclosing party’s Confidential Information. These remedies are cumulative and
in addition to all other remedies available at law or in equity.

 

 

13.7

At the disclosing party’s request, each party shall return the other party’s
Confidential Information. Neither party shall use the other party’s Confidential
Information for its own, or any third party’s, benefit. However, each party
shall be permitted to retain and use a copy of the other party’s Confidential
Information as reasonably necessary to exercise its rights that survive
termination of this Agreement, provided that party continues to comply with its
confidentiality obligations set forth herein. The provisions of this Section
shall survive termination of this Agreement for so long as the Confidential
Information remains confidential.

 

 

14.

ARBITRATION.

 

 

 

Any dispute between the parties regarding any provision of this Agreement shall
be resolved by binding arbitration in the Detroit, Michigan area pursuant to the
commercial arbitration rules then prevailing of the American Arbitration
Association. Judgment upon the award of the arbitrators may be entered by any
court of competent jurisdiction.

 

 

15.

NO THIRD-PARTY BENEFICIARIES.

 

 

 

This Agreement shall not confer any rights or remedies upon any person other
than the parties and their respective officers, directors, heirs, executors,
administrators, successors, affiliates and associates and permitted assigns.

 

 

16.

FURTHER ASSURANCES.

12

--------------------------------------------------------------------------------




 

 

 

The parties hereto hereby agree to execute and deliver to one another such
further instruments and other documentation as may be requested by any other
party hereto at any time and from time to time to carry out the terms of this
Agreement.

 

 

17.

ENTIRE AGREEMENT.

 

 

 

This Agreement and the documents executed and delivered pursuant hereto
constitute the entire agreement between the parties with respect to the subject
matter contained herein, and supersede all prior and contemporaneous oral and
written communications and agreements with respect thereto.

 

 

18.

BINDING EFFECT; ASSIGNMENT.

 

 

 

This Agreement shall be binding upon and shall insure to the benefit of the
parties hereto and their heirs, executors, administrators, successors and
assigns, affiliates and associates. No party has the right to assign any of its
rights or obligations hereunder with the prior written consent of the other
parties hereto, except that Sun and Caraco may assign this Agreement and any of
the provisions hereunder to any affiliate of Sun without the consent of Caraco,
but Sun shall remain liable under this Agreement

 

 

19.

AFFILIATES.

 

 

 

Sun and Caraco agree and understand that Sun may perform some of its obligations
through its affiliates; however, Sun is ultimately legally responsible for the
actions of its affiliates. Any action of an affiliate of Sun under this
Agreement which would constitute breach of this Agreement if performed directly
by Sun constitutes a breach of this Agreement by Sun l. In addition, Caraco in
taking any actions under this Agreement with affiliates of Sun shall thereby
satisfy its obligations to Sun. This provision does not limit or restrict the
rights of Caraco to pursue any right or remedy against any affiliate of Sun in
connection with such affiliate’s performance of the obligations of Sun under
this Agreement.

 

 

20.

FORCE MAJEURE.

 

 

 

Neither party shall be liable for failure of performance, except for payment of
money hereunder, if it is occasioned by Force Majeure such as wars, fire,
explosion, flood, strike, lockout, embargo, Acts of God or of the government or
any other cause beyond the control of the parties, provided that either of the
parties has executed all reasonable efforts to remedy said circumstances.

 

 

21.

COUNTERPARTS.

 

 

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instruments.

13

--------------------------------------------------------------------------------




 

 

22.

HEADINGS.

 

 

 

Headings of sections shall be deemed to be included for purposes of convenience
only and shall not affect the interpretation of this Agreement.

 

 

23.

NOTICES.

 

 

 

Any notices or consents required or permitted by this Agreement shall be in
writing and shall be deemed delivered if sent by certified mail, postage
prepaid, return receipt requested, or overnight delivery service (receipt
confirmed), or facsimile (receipt confirmed), as follows, unless such address is
changed by written notice hereunder.


 

If to Caraco:

Caraco Pharmaceutical Laboratories Ltd.

 

 

1150 Elijah McCoy Drive

 

 

Detroit, Michigan 48202

 

 

Attn: Daniel H. Movens

 

 

 

 

With a copy to:

Steven R. Walker

 

 

General Counsel

 

 

Caraco Pharmaceutical Laboratories, Ltd.

 

 

1150 Elijah McCoy Drive

 

 

Detroit, MI 48202

 

 

 

 

If to Sun:

Sun Pharmaceutical Industries Limited

 

 

Acme Plaza, Andheri - Kurla Road

 

 

Andheri (East), Mumbai – 400059

 

 

Attn: Mr. Dilip Shanghvi/Mr. Sudhir Valia

Any notice delivered hereunder shall be deemed given when actually received.

 

 

24.

GOVERNING LAW.

 

 

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Michigan, and the federal laws of the United States.

 

 

25.

AMENDMENTS AND WAIVERS.

 

 

 

This Agreement may be amended and any provision hereof waived only in a writing
signed by the party against whom an amendment or waiver is sought to be
enforced. The parties hereto shall have the right at all times to enforce the
provisions of this Agreement in strict accordance with the terms hereof,
notwithstanding any conduct or custom on the part of such party in refraining
from so doing at any time or times. The failure of any party at any time to
enforce its rights under such provisions strictly in accordance with the same
shall not be construed as having created a custom in any way or manner

14

--------------------------------------------------------------------------------




 

 

 

contrary to specific provisions of this Agreement or as having in any way or
manner modified or waived the same.

 

 

26.

SEVERABILITY.

 

 

 

If any provision of this Agreement shall be held invalid under any applicable
law, such invalidity shall not affect any other provisions of this Agreement
that can be given effect without the invalid provision, and, to this end, the
provisions hereof are severable.

 

 

27.

EXPENSES.

 

 

 

Except as otherwise expressly provided in this Agreement, the parties will bear
their respective costs and expenses (including legal fees and expenses) incurred
in connection with this Agreement and the transactions contemplated hereby.

 

 

28.

CONSTRUCTION.

 

 

 

The parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.
Any reference to any federal, state or local statute or law shall be deemed also
to refer to all rules and regulations promulgated there under, unless the
context requires otherwise. The word “including” shall mean including without
limitation. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

[Signature Page Follows]

15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement, themselves
or by their duly authorized representatives, under seal, the day and year first
above written.

CARACO PHARMACEUTICAL LABORATORIES LTD

 

 

 

By:

  /s/ Daniel H. Movens

 

 

--------------------------------------------------------------------------------

 

 

(signature)

 


 

 

 

Name:

Daniel H. Movens

 

 

--------------------------------------------------------------------------------

 

 

(printed)

 


 

 

 

Title:

Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

 

SUN PHARMACEUTICAL INDUSTRIES LIMITED

 

 

 

By:

  /s/ Dilip S. Shanghvi

 

 

--------------------------------------------------------------------------------

 

 

(signature)

 


 

 

 

Name:

Dilip S. Shanghvi

 

 

--------------------------------------------------------------------------------

 

 

(printed)

 


 

 

 

Title:

Chairman

 

 

--------------------------------------------------------------------------------

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

 

16

--------------------------------------------------------------------------------